USCA4 Appeal: 20-7424      Doc: 19         Filed: 01/14/2022    Pg: 1 of 6




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-7424


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ARTEMAS TYRELL ROBERTS, a/k/a Artimus Tyrell Roberts,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:10-cr-00173-NCT-1)


        Submitted: October 29, 2021                                       Decided: January 14, 2022


        Before GREGORY, Chief Judge, and MOTZ and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Louis C. Allen, Federal Public Defender, Eric D. Placke, First Assistant Federal Public
        Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
        Carolina, for Appellant. Matthew G. T. Martin, United States Attorney, Angela H. Miller,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7424      Doc: 19         Filed: 01/14/2022      Pg: 2 of 6




        PER CURIAM:

               Artemas Tyrell Roberts appeals the district court’s order denying his motion for a

        sentence reduction under Section 404 of the First Step Act of 2018, Pub. L. No. 115-391,

        132 Stat. 5194. The court found Roberts was eligible for a reduction but denied his motion

        in its discretion. On appeal, he contends the court abused its discretion. We affirm.

               “Under § 404(b) of the First Step Act, sentencing courts may impose a reduced

        sentence as if section[s] 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at

        the time the covered offense was committed.” United States v. McDonald, 986 F.3d 402,

        408-09 (4th Cir. 2021) (internal quotation marks and citations omitted). “To determine the

        sentence that the court would have imposed under the Fair Sentencing Act, the court must

        engage in a brief analysis that involves the recalculation of the Sentencing Guidelines in

        light of ‘intervening case law,’ and a brief reconsideration of the factors set forth in [18

        U.S.C.] § 3553(a).” United States v. Lancaster, 997 F.3d 171, 175 (4th Cir. 2021) (citing

        United States v. Collington, 995 F.3d 347, 355 (4th Cir. 2021); United States v. Chambers,

        956 F.3d 667, 672, 674 (4th Cir. 2020)). “And in considering the § 3553(a) factors, the

        court can take into account a defendant’s conduct after his initial sentencing.” Id. at 175.

               “Engaging in this analysis nonetheless leaves the court with much discretion, and

        the analysis is not intended to constitute a plenary resentencing.” Id. (citations omitted).

        “Moreover, the analysis is not intended to be a complete or new relitigation of Guidelines

        issues or the § 3553(a) factors.” Id. “Rather, the scope of the analysis is defined by the

        gaps left from the original sentencing to enable the court to determine what sentence it

        would have imposed under the Fair Sentencing Act in light of intervening circumstances.”

                                                     2
USCA4 Appeal: 20-7424      Doc: 19         Filed: 01/14/2022      Pg: 3 of 6




        Id. “If, after conducting the analysis, the court determines that the sentence would not be

        reduced, then no relief under the First Step Act is indicated.” Id.; see also Collington, 995

        F.3d at 358 (“courts retain broad authority to decide, following a resentencing analysis,

        that the originally imposed sentence remains appropriate under the Fair Sentencing Act.”).

               We review a district court’s First Step Act § 404 proceedings for procedural and

        substantive reasonableness. Collington, 995 F.3d at 358-61. Procedural reasonableness

        requires the court “to consider a defendant’s arguments, give individual consideration to

        the defendant’s characteristics in light of the § 3553(a) factors, determine—following the

        Fair Sentencing Act—whether a given sentence remains appropriate in light of those

        factors, and adequately explain that decision.” Id. at 360 (citation omitted). “[S]ubstantive

        reasonableness requires a sentence to be justified under the totality of the circumstances,

        especially when there is a large deviation from the Guidelines range.” Id. at 360 (citation

        omitted). We presume that a sentence within or below the Guidelines range is substantively

        reasonable. United States v. Zelaya, 908 F.3d 920, 930 (4th Cir. 2018).

               In evaluating the sufficiency of the district court’s explanation, we presume that the

        court considered relevant sentencing factors. Collington, 995 F.3d at 353 n.2; McDonald,

        986 F.3d at 410-11. We have concluded that a defendant rebuts the presumption, and an

        individualized explanation is required, when he has presented significant post-sentencing

        mitigation evidence and the district court’s failure to provide an individualized explanation

        renders us unable to provide meaningful review. United States v. Webb, 5 F.4th 495, 499

        (4th Cir. 2021); McDonald, 986 F.3d at 412; United States v. Martin, 916 F.3d 389, 396

        (4th Cir. 2019). “But that explanation requires only enough that we are not left ‘in the dark

                                                     3
USCA4 Appeal: 20-7424      Doc: 19         Filed: 01/14/2022      Pg: 4 of 6




        as to the reasons for’ the district court’s decision.” Webb, 5 F.4th at 499 (quoting Martin,

        916 F.3d at 398); see also Chavez-Meza v. United States, 138 S. Ct. 1959, 1964 (2018)

        (“the sentencing judge need only ‘set forth enough to satisfy the appellate court that he has

        considered the parties’ arguments and has a reasoned basis for exercising his own legal

        decisionmaking authority’”) (quoting Rita v. United States, 551 U.S. 338, 356 (2007)).

               Roberts was convicted in 2011 of possession with intent to distribute 12.8 grams of

        cocaine base in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B), and possession of firearms in

        furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i). He was

        sentenced within his Guidelines range of 262 to 327 months under USSG § 4B1.1(c)(3),

        as a career offender with a § 924(c) conviction, to consecutive sentences of 234 months on

        his § 841 conviction and 60 months on his § 924(c) conviction, totaling 294 months in

        prison. On direct appeal, we denied his motion to remand for resentencing under the Fair

        Sentencing Act, noting he was sentenced based on his career offender status under USSG

        § 4B1.1(c)(3), not his drug quantity, and “any change in the minimum mandatory sentence

        for possession with intent to distribute 12.8 grams of cocaine base would not affect

        Roberts’s sentence.” United States v. Roberts, 467 F. App’x 187, 189 (4th Cir. 2012).

               After the First Step Act of 2018, Roberts moved for a sentence reduction under

        Section 404. The district court found that he was eligible for a reduction but declined to

        do so in its discretion “based on the information provided in the Memorandum from the

        U.S. Probation office, the briefing of the parties, and review of the record.” The court

        explained that although his statutory range on his § 841 conviction “changed from 5-40

        years to 0-20 years,” his “advisory guideline range remains 262-327 months,” since the

                                                     4
USCA4 Appeal: 20-7424      Doc: 19          Filed: 01/14/2022     Pg: 5 of 6




        range “is driven, not by the type or amount of any specific drug, but by his being a career

        offender who possessed a firearm during and in relation to a drug trafficking offense.” The

        court further explained it had selected his sentence in the middle of the range because it

        was “the least that addressed the § 3553(a) factors, including public safety and deterrence:

        a person with multiple convictions for violent acts and drug trafficking offenses was

        continuing in that business and possessing a number of semi-automatic weapons in

        furtherance of it”; and his “[p]ost-conviction behavior does not favor a reduction.”

               On appeal, Roberts points to our decision in United States v. Woodson, 962 F.3d

        812 (4th Cir. 2020), abrogated by Terry v. United States, 141 S. Ct. 1858 (2021), and

        argues that the district court abused its discretion and committed procedural error “by not

        addressing the Woodson shift he specifically argued” and by denying a reduction in his

        prison sentence on his § 841 conviction. We have reviewed the record and conclude that

        Roberts has not rebutted the presumption that the court considered relevant sentencing

        factors in denying his motion, and the court did not err or abuse its discretion. As the court

        explained, it considered the parties’ briefs in reaching its decision; and it properly engaged

        in a brief reconsideration of the § 3553(a) factors, including Roberts’ post-sentencing

        conduct, before deciding his sentence remained appropriate under the Fair Sentencing Act.

               We further conclude that the district court considered his arguments and adequately

        explained its decision. In Woodson, we held that “when the Fair Sentencing Act changed

        the quantities of crack cocaine to which Subsection 841(b)(1)(C) applies, it ‘modified’ the

        statutory penalties of that subsection for purposes of crack cocaine offenders within the

        meaning of the First Step Act.” Woodson, 962 F.3d at 817. In explaining our decision, we

                                                      5
USCA4 Appeal: 20-7424      Doc: 19         Filed: 01/14/2022      Pg: 6 of 6




        noted that when addressing a First Step Act § 404 motion in a case where the defendant’s

        statutory range had not changed, a district court may find the shift in the range of drug

        weights to which the relevant subsection applied, relative to the defendant’s drug quantity

        of conviction, relevant in determining the appropriate sentence for a particular offender.

               Roberts contends the district court did not consider this “Woodson shift” in denying

        his motion. However, here, the statutory range for his § 841 conviction did in fact change,

        and the court specifically considered that fact when denying his motion. Moreover, as the

        court explained in rejecting his argument, and in contrast to Woodson, Roberts’ Guidelines

        range was “driven, not by the type or amount of any specific drug, but by his being a career

        offender who possessed a firearm during and in relation to a drug trafficking offense.”

               Regardless of the statutory maximum for Roberts’ § 841 offense, his statutory range

        on his § 924(c) conviction was still life; and his total sentence as a career offender with a

        § 924(c) conviction was apportioned among his counts of conviction. As the district court

        explained, it imposed a sentence in the middle of his advisory Guidelines range because it

        was “the least that addressed the § 3553(a) factors”; and his “[p]ost-conviction behavior

        does not favor a reduction.” The court therefore considered relevant sentencing factors.

               Accordingly, we affirm the district court’s order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     6